DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 14-19, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2018/0203236 to Shih et al.
 	Shih shows the following.
 	Claim 1. An optical waveguide 120 (fig. 1A), comprising: a first optical region and a second optical region for transmitting an image beam, a plate body, a plurality of first light-guiding optical elements, and a plurality of optical coupling-out structures, wherein:
the plate body comprises a light-entering side (parts of 130) wherein the first optical region is located between the light-entering side and the second optical region; the first light-guiding optical elements (other parts of 130) are disposed in parallel lines on a light-guiding plane in the plate body, wherein the light-guiding plane is located in the first optical region, a spacing exists between the adjacent first light-guiding optical elements, the image beam transmitting to the light-guiding plane is separated into a plurality of sub image beams, transmission paths of the sub image beams are at least partially different, and the sub image beams in the first optical region are transmitted via total reflection to the second optical region; and the optical coupling-out structures (128) are disposed in the plate body and are located in the second optical region.
 	Claim 2. The optical waveguide according to claim 1, wherein the first light-guiding optical elements are a partially reflective layer, when the image beam transmits to each of the first light-guiding optical elements, part of the image beam penetrates each of the first light-guiding optical elements to form a first sub image beam, and another part of the image beam is reflected by each of the first light-guiding optical elements to form a second sub image beam, and the first sub image beam and the second sub image beam are adapted to form the sub image beams.  See fig. 1B.
 	Claim 3. The optical waveguide according to claim 1, wherein the first light-guiding optical elements are a mirror reflection layer (see fig. 1B), when the image beam transmitting to each of the first light-guiding optical elements, the image beam reflected by the first light-guiding optical elements form a first partial image beam, the image beam passing through the spacing between the two adjacent first light-guiding optical elements forms a second partial image beam, and the first partial image beam and the second partial image beam are adapted to form the sub image beams.
 	Claim 4. The optical waveguide according to claim 1, wherein a size of each of the first light-guiding optical elements is smaller than 2mm.  See ¶0033.
 	Claim 5. The optical waveguide according to claim 1, wherein the plate body comprises a first surface and a second surface facing each other, and the light-guiding plane is located between and parallel to the first surface and the second surface. See fig. 1B.
 	Re claims 10 and 14, the claimed method steps are inherently shown by the device, and the detail structural limitations are greatly discussed above. 
   	Re claims 15-19, Shih shows a head-mounted device, the detail structural limitations are greatly discussed above.
 	Re claim 22, see fig. 4A-4C.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al.
 	Shih discloses every aspect of claimed invention except for the claimed range of dimension. Shih shows a bonding layer in ¶0055.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to , since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al in view of USPAT 10,718,946 to Yang et al.
 	Shih discloses every aspect of claimed invention except for the claimed grating structure including a plane.  Yang shows a general teaching of utilizing grating including a plane (see fig. 1).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Shih’s device to include the grating including a plane as shown in Yang as needed.  
Allowable Subject Matter
Claims 6-9, 11-12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an optical waveguide, the corresponding method, and the corresponding head-mounted display device comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883